DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second substantially linear tracks from claim 3, the first linear track from claim 15, and the first and second linear tracks from claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 6, 10, 12, and 14 are objected to because of the following informalities:
Claim 6, line 2, recites “in a multiple performance modes” which is grammatically incorrect and should be changed to --in multiple performance modes--.
Claim 10, lines 1-2, recites “wherein controller architecture” which is grammatically incorrect and should be changed to --wherein the controller architecture--.
Claim 12, line 5, recites “to generate an MRF detent” which is grammatically incorrect and should be changed to --to generate a MRF detent--.
Claim 14, lines 2-3, recites “in modified EH control mode” which is grammatically incorrect and should be changed to --in a modified EH control mode--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2, lines 1-2, recites “the controller architecture is configured to selectively place the work vehicle MRF joystick system based, at least in part, on a type of work implement attached to the work vehicle” which is indefinite because it is unclear exactly what the Applicant means by “configured to selectively place the work vehicle MRF joystick system based, at least in part, on a type of work implement attached to the work vehicle”.  How can the joystick system be selectively placed on a type of work implement?
Claim 3, line 6, recites “joystick movement” which is indefinite because it is unclear what the difference is between the joystick movement from line 6 and the joystick movement from line 4.  Both of the joystick movements appear to be about the first and second linear tracks thus it is unclear how they are different or related to each other.
Claim 10, line 8, recites “a default joystick stiffness mode” which is indefinite because it is unclear what the difference is between the default joystick stiffness mode from line 8, the default joystick stiffness mode from claim 10, line 5, and the default joystick stiffness mode from claim 9, line 4.  Are there three separate default joystick stiffness modes? 
Claim 11, line 4, recites “a default joystick stiffness mode” which is indefinite because it is unclear what the difference is between the default joystick stiffness mode 
Claim 16, line 2, recites “first and second linear tracks” which is indefinite because it is unclear if the Applicant is trying to claim a plurality of first linear tracks and a plurality of second linear tracks or a singular first linear track and a singular second linear track?
Claim 16, line 2, recites “first and second linear tracks” which is indefinite because it is unclear how the first and second linear tracks are related to the at least a first linear track from claim 15, line 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17, 18, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredrickson et al. (US 2018/0058039 A1).
Regarding claim 1, Fredrickson et al. discloses a work vehicle magnetorheological fluid (MRF) joystick system for usage onboard a work vehicle (20), the work vehicle MRF joystick system comprising:
a joystick device, comprising:
a base housing (56);
a joystick (40) movably mounted to the base housing; and

an MRF joystick resistance mechanism (57) controllable to vary a joystick stiffness resisting movement of the joystick relative to the base housing in at least one degree of freedom (74, 76); and
a controller architecture (78) coupled to the joystick position sensor and to the MRF joystick resistance mechanism, the controller architecture configured to:
selectively place the work vehicle MRF joystick system in a modified joystick stiffness mode (the mode that retains the joystick in an articulated or operational position; see Paragraph 0026) during operation of the work vehicle; and
when the work vehicle MRF joystick system is placed in the modified joystick stiffness mode, command the MRF joystick resistance mechanism to vary the joystick stiffness based, at least in part, on the movement of the joystick relative to the base housing (Paragraph 0027 discloses that 57 can have an adjustable torque or other such resistive force thus 57 can increase or decrease the force if the joystick is moved) (Furthermore, the controller (78) is capable of being programmed to complete the limitations recited in the claim and claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a 
Regarding claim 2, Fredrickson et al. discloses that the controller architecture is configured to selectively place the work vehicle MRF joystick system based, at least in part, on a type of work implement attached to the work vehicle (The controller (78) is capable of being programmed to complete the limitations recited in the claim and claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.).
Regarding claim 3, Fredrickson et al. discloses that the type of work implement comprises a multi-function implement (36) having first (when 36 is moved upwards i.e. picking up an object) and second (when 36 is moved downwards i.e. lowering down an object) functions; and
wherein the controller architecture is configured to command the MRF joystick resistance mechanism to restrict joystick movement to first (the track and second substantially linear tracks when the work vehicle MRF joystick system is placed in the 
Regarding claim 4, Fredrickson et al. discloses that the joystick device comprises at least one resilient element (68) biasing the joystick to return to a center position when the joystick is moved therefrom; and
wherein the modified joystick stiffness mode comprises a joystick position hold mode (the mode when 57 is operated to hold the joystick in an articulated or operational position; see Paragraph 0026) in which the controller architecture commands the MRF joystick resistance mechanism to selectively increase the joystick stiffness in a manner preventing return of the joystick to the center position when the joystick is moved therefrom.
Regarding claim 5, Fredrickson et al. discloses that the controller architecture is further configured to place the work vehicle MRF joystick system in the modified joystick stiffness mode in response to operator input transitioning the work vehicle from a velocity-based joystick steering scheme to a position-based joystick steering scheme (The controller (78) is capable of being programmed to complete the limitations recited in the claim and claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not 
Regarding claim 6, Fredrickson et al. discloses that the work vehicle is operable in a multiple performance modes (when 36 is moved upwards i.e. picking up an object and (when 36 is moved downwards i.e. lowering down an object); and
wherein the controller architecture is configured to selectively place the work vehicle MRF joystick system in the modified joystick stiffness mode based, at least in part, on operator input data placing the work vehicle in a selected one of the multiple performance modes (movement of the joystick can raise or lower 36 and 57 is configured to hold the joystick in an articulated or operational position).
Regarding claim 7, Fredrickson et al. discloses that the work vehicle is operable in a creep mode (the mode where the joystick moves the vehicle back and forth) in which the joystick device can be utilized to control movement of the work vehicle in at least forward (when the vehicle moves forward) and rearward (when the vehicle moves in reverse) directions; and
wherein the controller architecture is configured to selectively place the work vehicle MRF joystick system in the modified joystick stiffness mode when the work vehicle is placed in the creep mode (movement of the joystick moves the work vehicle and 57 is configured to hold the joystick in an articulated or operational position).

wherein the controller architecture is further configured to:
establish a target speed for the work vehicle based upon at least one performance parameter when the work vehicle MRF joystick system operates in the modified joystick stiffness mode; and
command the MRF joystick resistance mechanism to vary the MRF joystick stiffness to provide tactile feedback through the joystick device indicating when the current speed of the work vehicle matches the target speed of the work vehicle (Furthermore, the controller (78) is capable of being programmed to complete the limitations recited in the claim and claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.).

wherein the controller architecture is configured to place the work vehicle MRF joystick system in the modified joystick stiffness mode when an operator controls the blade during a grading task (when 36 is moved) carried-out utilizing the grade control system.
Regarding claim 20, Fredrickson et al. discloses a work vehicle magnetorheological fluid (MRF) joystick system for usage onboard a work vehicle (20), the work vehicle MRF joystick system comprising:
a joystick device, comprising:
a base housing (56);
a joystick (40) movably mounted to the base housing;
at least one resilient element (68) within the base housing and exerting a bias force on the joystick urging return of the joystick to a center position (70) when displaced therefrom; and
a joystick position sensor (72) configured to monitor movement of the joystick relative to the base housing;
an MRF joystick resistance mechanism (57) controllable to vary a joystick stiffness resisting movement of the joystick relative to the base housing in at least one degree of freedom (74, 76); and

permit return of the joystick to the center position solely under the influence of the bias force when the work vehicle MRF joystick system operates in a first joystick stiffness mode (a mode when the resistance is weaker than the biasing force of 68); and
prevent return of the joystick to the center position solely under the influence of the bias force when the work vehicle MRF joystick system operates in a second joystick stiffness mode (a mode when the resistance is stronger than the biasing force of 68).
Allowable Subject Matter
Claims 8, 9, 12-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The PGPUBS published on November 4, 2021 disclose similar structural features as the present invention such as joysticks, base housings, position sensors, MRF joystick resistance mechanisms, and controllers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656